OPINION OF THE COURT
Following certification of a question by the United States Court of Appeals for the Second Circuit and acceptance of the question by this Court pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27) (22 NY3d 1150 [2014]), and after hearing argument by counsel for the parties and consideration of the briefs and the record submitted, certified question answered in the negative. A marriage where a husband is the half brother of the wife’s mother is not void as incestuous under Domestic Relations Law § 5 (3).
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera. Judge Smith concurs in an opinion in which Chief Judge Lippman and Judge Rivera concur. Judge Graffeo concurs in an opinion in which Judges Read and Pigott concur. Taking no part: Judge Abdus-Salaam.